Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
1. None of the elements in Figure 5 have reference numbers; 
2. Hook (17) are never shown connected to the ladder.  
3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both lanyard and carabiner.  
4. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15.  
5. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the full body harness must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
1 recites the limitation "the form" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “heavy duty” in claim 1 is a relative term which renders the claim indefinite. The term “heavy duty” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered “heavy duty” by one user in one situation may not be considered “heavy duty” by another user in another environment. Appropriate correction is required.
Claim 1 recites the limitation "the top end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the flexible rope side support" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, line 7, the applicant recites “a fall system in form of” this reads awkwardly, it suggested that the applicant review the claim for grammatical issues.
Regarding claim 1, line 7, the applicant recites “safety belt/harness/full body harness”, it is unclear to the examiner which element the applicant is claiming.  Appropriate clarification and correction is required.
Claim 1 recites the limitation "the belt/harness’ body" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the body" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the ladder’s safety cord" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The above are NON-LIMITING EXAMPLES ONLY of unclear and indefinite wording. ALL CLAIMS must be reviewed and amended for similar examples of unclear and indefinite wording.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dieter (8328696) in view of Willy (CH 651355) in view of Nelson et al. (5692581).  
Dieter discloses a ladder 10’ and further comprising of:
	two flexible rope side supports 14, 15;
	series of rungs 12’ attached to the flexible rope side support, as best seen in Figure 2;
	set of safety cords 16 sewed to one of the sides supports between the rungs, as best seen in Figure 2 and as recited in column 2, lines 61-63, but fails to disclose hooks at the top end of the ladder, anti-slip rungs, and a fall arrest system.  

	a fall arrest system, as best seen in Figure 1, in form of a harness 7, comprised of:
	the belt/harness’ body, as best seen in Figure 1;
	lanyard 5, attached to the body;
	pair of carabiners 8, for securing the lanyard to the ladder’s safety cord, as best seen in Figure 1.  The use of a ladder having hooks and having a fall arrest system is used in the art to secure the ladder to a support and to prevent a user from falling while climbing on the ladder.
	Nelson teaches the utility of a ladder rungs having an anti-slip feature, as recited in column 1, lines 30-36.  The use of anti-slip ladder rungs is used in the art to prevent slipping and injury of a user while climbing on the ladder.   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ladder of Dieter with hooks at the top of the ladder and a fall arrest system as taught by Willy so as to secure a ladder to a support and to prevent a user from falling while climbing on the ladder and to provide anti-slip rungs as taught by Nelson so as to prevent slipping and injury of a user while climbing on the ladder.   



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634